DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021, has been entered.
 
Claims 1-7, 10-12, and 14-20 are amended.
Claim 13 is canceled.
Claims 1-8, 10-12, and 14-20 are pending.

Information Disclosure Statement
The information disclosure statement filed on December 2, 2020, has been considered.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are directed to the practical application of using machine learning to determine recommended application programming interfaces that match a programming language and platform of a technical project and improving technical recommendations based on usage feedback.  The Examiner respectfully disagrees, and maintains that the claims are directed to an abstract idea without significantly more.  Providing a recommendation for software is not a practical application of an abstract idea – it is an abstract idea.  The claims do not recite any particular improvement to machine learning technology.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Agarwal reference, cited in the rejections, below.  All arguments are moot in light of the newly cited reference and updated rejection.
The rejection of the dependent claims stands or falls with the rejection of the independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-8, 10-12, and 14-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer implemented method in claim 1, a computer readable medium in claim 14, and a computer system with a memory in claim 18). The claims do recite the use of machine learning with 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended independent claims 1, 14, and 18 recite: “a first technical project in an organization of the user, wherein the first technical project uses a first programming language, a first application programming interface that provides a first type of technical functionality.”  This is not taught in the originally filed disclosure.  Specifically, a technical project with technical functionality is not taught.  The recitation constitutes new matter.  The dependent claims inherit the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 10, 12, and 14-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0195297 A1 to Abuelsaad et al. (hereinafter ‘ABUELSAAD’) in view of US 2019/0179633 A1 to Agarwal et al. (hereinafter ‘AGARWAL), US 2011/0264522 A1 to Chan et al. (hereinafter ‘CHAN’), and US 2017/0270432 A1 to Sachdev et al. (hereinafter ‘SACHDEV’).

Claim 1 (Currently Amended)
ABUELSAAD discloses a computer-implemented method (see abstract; an approach for analyzing patterns and providing upgrade recommendations implemented in a computer infrastructure), comprising: 
accessing user information for a particular user (see ¶[0071] requesting user information can populate a table). 
ABUELSAAD does not explicitly disclose, but AGARWAL discloses, wherein the user information includes project assignment information indicating that the particular user is assigned to a first technical project in an organization of the user, wherein the first technical project uses a first programming language, a first application programming interface that provides a first type of technical functionality, and a first platform (see abstract and ¶[0017]; a current application source code is used to identify an application programming interface key set containing key terms.  The software source code may have a custom function, CustomFunctionDOB.java’).
ABUELSAAD further discloses accessing application programming interface information for application programming interfaces that are available for use in the organization of the particular user (see ¶[0107]; a list of potential devices, including hardware components, software components and related functionality is obtained).
ABUELSAAD does not specifically disclose, but CHAN discloses, determining, by one or more machine learning engines, one or more pattern matches (see again ¶[0059]; outcome data may be used as feedback to improve a pattern matching algorithm and improve advertisement).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  CHAN discloses using feedback to improve pattern matching and improve advertisement.  It would have been obvious to include feedback for improvement of pattern matching as taught by CHAN in the 
ABUELSAAD further discloses between the project assignment information and the application programming interface information (see abstract ¶[0005]-[0006]; match consumer usage information to definitions of available devices, hardware components, software components, and/or any related functions for recommended use and/or purchase by the user.  
ABUELSAAD does not explicitly disclose, but AGARWAL discloses, including determining one or more matching application programming interfaces that match the first programming language and the first platform used in the first project (see ¶[0014]; identify dependencies the API changes have on other API’s and to identify key programming language specific terms used in the current application source code).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  AGARWAL discloses recommendations for customer software upgrades that includes application programming interfaces using Java platform code based on natural language processing of analysis reports and application source code.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the natural language processing of report and source code data as taught by AGARWAL in the system executing the method of ABUELSAAD with the motivation to provide dependencies regarding a software upgrade recommendation.
ABUELSAAD further discloses, wherein each pattern match has a corresponding weight (see ¶[0091]; recent usage of a function is weighted higher);
generating, by the one or more machine learning engines, one or more application programming interface recommendations based on the determined one or more pattern matches (see ¶[0006]-[0008], [0034], [0102] and [0107] & Fig. 7; recommend upgrades on a list presented to a user) and the corresponding weights (see ¶[0091]; recent usage of a function is weighted higher). 
 wherein the one or more application programming interface recommendations include a recommendation for a second application programming interface that has been determined to provide the first type of technical functionality more efficiently than the first application programming interface (see ¶[0007]-[0009]; technical capabilities of the application include the application include elasticity, scalability, extensibility, interoperability, ease of data access, accessibility, availability, security, currency, or vendor reliance.  The system providing the recommendation can suggest an application upgrade that improves the performance of a computing device running the application.  For example, memory allocation or processor utilization)
ABUELSAAD further discloses providing the one or more interface or artifact recommendations (see again ¶[0006]-[0008], [0034], [0102] and [0107] & Fig. 7; recommend upgrades on a list presented to a user).
ABUELSAAD does not specifically disclose, but SACHDEV discloses, receiving feedback regarding usage, in the first project, by the particular user of one or more recommended interfaces or artifacts (see abstract; receive feedback that indicates a level of acceptance of a modification recommendation), and 
using the feedback to update the one or more machine learning engines, including updating the corresponding weights for the one or more pattern matches between the project assignment information and the application interface and artifact information (see ¶[0005]-[0007], [0025] and [0050]-[0051]; update the machine learning model based on feedback data that indicates a level of acceptance of the modification recommendation of the application).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  SACHDEV discloses system modernization using machine learning that includes recommendations of APIs based on user feedback.  It would have been obvious for one of ordinary skill in the art at the 

Claim 2 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD further discloses wherein the user information includes one or more of organizational data for the user, demographic data, application programming interface or artifact usage information, a user role for the user, user profile information, user activity data, user preferences, a current location of the user, or a current time at which a recommendation can be presented to the user (see abstract and ¶[0005]; usage information is matched to software components).

Claim 3 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD further discloses wherein the application programming interface information includes one or more of an application programming interface category, an application programming interface description, application programming interface knowledge prerequisite information, application programming interface training prerequisite information, application programming interface functionality, application programming interface runtime requirements, application programming interface configuration information, or application programming interface permission requirements (see abstract and ¶[0005]; usage information is matched to software components.  See also ¶[0109; a determination is .

Claim 4 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD further discloses wherein at least one pattern match is a match between the user information and a predefined pattern relating to application programming interface data (see abstract and ¶[0071] & [0077]; analyze usage patterns and user information of usage to find a matching software component).

Claim 5 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD further discloses wherein at least one pattern match is a match between application programming interface information and a predefined pattern relating to user information (see abstract and ¶[0071] & [0077]; analyze usage patterns and user information of usage to find a matching software component).

Claim 6 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD further discloses wherein the one or more application programming interface recommendations are generated in response to a trigger (see ¶[0083] and [0102]-[0108]; uploads may be time based, number of triggers triggered, or triggered by connection .

Claim 7 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 6.
ABUELSAAD further discloses wherein the trigger comprises one of a change in user information, a change in application programming interface information, or a start of a periodic interval at which to automatically process the user information and the application programming interface information (see ¶[0083] and [0102]-[0108]; uploads may be time based, number of triggers triggered, or triggered by connection type.  During or after the collection process, a recommendation is provided for an upgraded device).

Claim 8 (Original)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD additionally discloses further comprising storing the one or more pattern matches (see ¶[0006]-[0007], [0033]-[0034], and claim 21; store information about registered devices.  Use a computer program product on a computer readable medium.  See also ¶[0110]; matching usage history).

Claim 10 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD additionally discloses wherein determining one or more pattern matches comprises determining an application programming interface that matches historical application programming interface usage for the user (see abstract and ¶[0006], [0071] & [0077]; analyze usage patterns and user information and user history of usage to find a matching software component).

Claim 12 (Currently Amended)
T The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
ABUELSAAD does not explicitly disclose, but SACHDEV discloses, wherein the application programming interfaces are enterprise application programming interfaces (see ¶[0039]; some recommendation categories include APIs).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  SACHDEV discloses system modernization using machine learning that includes recommendations of APIs based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to recommend upgrading APIs as taught by SACHDEV in the system executing the method of ABUELSAAD with the motivation to provide an upgrade recommendation for software.

Claim 14 (Currently Amended)
ABUELSAAD discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (see abstract; the approach is implemented in a computer infrastructure on a computer readable storage medium) to perform operations comprising: 
accessing user information for a particular user (see ¶[0071] requesting user information can populate a table). 
wherein the user information includes project assignment information indicating that the particular user is assigned to a first technical project in an organization of the user, wherein the first technical project uses a first programming language, a first application programming interface that provides a first type of technical functionality, and a first platform (see ¶[0019]-[0022] and [0049]; Recommend applications to user groups by analyzing behavioral patterns of users within groups.  The focus is on common user roles and behavior associated with those roles.  There may be groups of project manager.  The software application recommendations are targeted to actions or roles.  See also ¶[0065]; recommendations may depend on a user’s activities, actions, and roles).
ABUELSAAD further discloses accessing application programming interface information for application programming interfaces that are available for use in the organization of the particular user (see ¶[0107]; a list of potential devices, including hardware components, software components and related functionality is obtained).
ABUELSAAD does not specifically disclose, but CHAN discloses, determining, by one or more machine learning engines, one or more pattern matches (see again ¶[0059]; outcome data may be used as feedback to improve a pattern matching algorithm and improve advertisement).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  CHAN discloses using feedback to improve pattern matching and improve advertisement.  It would have been obvious to include feedback for improvement of pattern matching as taught by CHAN in the system executing the method of ABUELSAAD with the motivation to improve recommendations on software for purchase (see ¶[0004]).
ABUELSAAD further discloses between the project assignment information and the application programming interface information (see abstract ¶[0006]; match consumer usage information to definitions of available devices, hardware components, software components, ; 
ABUELSAAD does not explicitly disclose, but BASTIDE discloses, including determining one or more matching application programming interfaces that match the first programming language and the first platform used in the first project (see ¶[0022] and [0049]; the focus is on common user roles and behavior associated with those roles.  The software application recommendations are targeted to actions or roles)
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  BASTIDE discloses software recommendations targeted to user groups based on actions or roles.  It would have been obvious to provide recommendations based on roles as taught by BASTIDE in the system executing the method of ABUELSAAD with the motivation to provide relevant recommendations to users.
ABUELSAAD further discloses, wherein each pattern match has a corresponding weight (see ¶[0091]; recent usage of a function is weighted higher);
generating, by the one or more machine learning engines, one or more application programming interface recommendations based on the determined one or more pattern matches (see ¶[0006]-[0008], [0034], [0102] and [0107] & Fig. 7; recommend upgrades on a list presented to a user) and the corresponding weights (see ¶[0091]; recent usage of a function is weighted higher); 
 wherein the one or more application programming interface recommendations include a recommendation for a second application programming interface that has been determined to provide the first type of technical functionality more efficiently than the first application programming interface
providing the one or more interface or artifact recommendations (see again ¶[0006]-[0008], [0034], [0102] and [0107] & Fig. 7; recommend upgrades on a list presented to a user).
receiving feedback regarding usage, in the first project, by the particular user of one or more recommended interfaces or artifacts (see abstract; receive feedback that indicates a level of acceptance of a modification recommendation), and 
using the feedback to update the one or more machine learning engines, including updating the corresponding weights for the one or more pattern matches between the project assignment information and the application interface and artifact information (see ¶[0005]-[0007], [0025] and [0050]-[0051]; update the machine learning model based on feedback data that indicates a level of acceptance of the modification recommendation of the application).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  SACHDEV discloses system modernization using machine learning that includes recommendations of APIs based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to recommend upgrading APIs using feedback input into a machine learning model as taught by SACHDEV in the system executing the method of ABUELSAAD with the motivation to provide an upgrade recommendation for software.

Claim 15 (Currently Amended)
The combination of ABUELSAAD, BASTIDE, CHAN, and SACHDEV discloses the non-transitory, computer-readable medium as set forth in claim 14.
ABUELSAAD further discloses wherein the user information includes one or more of organizational data for the user, demographic data, application programming interface or artifact usage information, a user role for the user, user profile information, user activity data, user preferences, a current location of the user, or a current time at which a recommendation can be presented to the user (see abstract and ¶[0005]; usage information is matched to software components).

Claim 16 (Currently Amended)
The combination of ABUELSAAD, BASTIDE, CHAN, and SACHDEV discloses the non-transitory, computer-readable medium as set forth in claim 14.
ABUELSAAD further discloses wherein the application programming interface information includes one or more of an application programming interface category, an application programming interface description, application programming interface knowledge prerequisite information, application programming interface training prerequisite information, application programming interface functionality, application programming interface runtime requirements, application programming interface configuration information, or application programming interface permission requirements (see abstract and ¶[0005]; usage information is matched to software components.  See also ¶[0109; a determination is made as to whether there is a device that provides the required functions.  See also ¶[0007] and [0021]; a configuration agent).

Claim 17 (Currently Amended)
The combination of ABUELSAAD, BASTIDE, CHAN, and SACHDEV discloses the non-transitory, computer-readable medium as set forth in claim 14.
ABUELSAAD further discloses wherein at least one pattern match is a match between the user information and a predefined pattern relating to application programming interface data (see abstract and ¶[0071] & [0077]; analyze usage patterns and user information of usage to find a matching software component).

Claim 18 (Currently Amended)
ABUELSAAD discloses a computer-implemented system (see abstract; an approach for analyzing patters and providing upgrade recommendations implemented in a computer , comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions (see abstract; an approach for analyzing patters and providing upgrade recommendations implemented in a computer infrastructure) that, when executed by the one or more computers, perform one or more operations comprising: 
accessing user information for a particular user (see ¶[0071] requesting user information can populate a table).
ABUELSAAD does not explicitly disclose, but BASTIDE discloses, wherein the user information includes project assignment information indicating that the particular user is assigned to a first technical project in an organization of the user, wherein the first technical project uses a first programming language, a first application programming interface that provides a first type of technical functionality, and a first platform (see ¶[0019]-[0022] and [0049]; Recommend applications to user groups by analyzing behavioral patterns of users within groups.  The focus is on common user roles and behavior associated with those roles.  There may be groups of project manager.  The software application recommendations are targeted to actions or roles.  See also ¶[0065]; recommendations may depend on a user’s activities, actions, and roles).
ABUELSAAD further discloses accessing application programming interface information for application programming interfaces that are available for use in the organization of the particular user (see ¶[0107]; a list of potential devices, including hardware components, software components and related functionality is obtained). 
ABUELSAAD does not specifically disclose, but CHAN discloses, determining, by one or more machine learning engines, one or more pattern matches (see again ¶[0059]; outcome data may be used as feedback to improve a pattern matching algorithm and improve advertisement).

ABUELSAAD further discloses between the project assignment information and the application programming interface information (see abstract ¶[0006]; match consumer usage information to definitions of available devices, hardware components, software components, and/or any related functions for recommended use and/or purchase by the user.  See also claim 19; recommend software services to a targeted group based on user role relationships); 
ABUELSAAD does not explicitly disclose, but AGARWAL discloses, including determining one or more matching application programming interfaces that match the first programming language and the first platform used in the first project (see ¶[0014]; identify dependencies the API changes have on other API’s and to identify key programming language specific terms used in the current application source code)
ABUELSAAD further discloses, wherein each pattern match has a corresponding weight (see ¶[0091]; recent usage of a function is weighted higher);
generating, by the one or more machine learning engines, one or more application programming interface recommendations based on the determined one or more pattern matches (see ¶[0006]-[0008], [0034], [0102] and [0107] & Fig. 7; recommend upgrades on a list presented to a user) and the corresponding weights (see ¶[0091]; recent usage of a function is weighted higher); 
 wherein the one or more application programming interface recommendations include a recommendation for a second application programming interface that has been determined to provide the first type of technical functionality more efficiently than the first application programming interface
providing the one or more interface or artifact recommendations (see again ¶[0006]-[0008], [0034], [0102] and [0107] & Fig. 7; recommend upgrades on a list presented to a user).
ABUELSAAD does not specifically disclose, but SACHDEV discloses, receiving feedback regarding usage, in the first project, by the particular user of one or more recommended interfaces or artifacts (see abstract; receive feedback that indicates a level of acceptance of a modification recommendation), and 
using the feedback to update the one or more machine learning engines, including updating the corresponding weights for the one or more pattern matches between the project assignment information and the application interface and artifact information (see ¶[0005]-[0007], [0025] and [0050]-[0051]; update the machine learning model based on feedback data that indicates a level of acceptance of the modification recommendation of the application).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  SACHDEV discloses system modernization using machine learning that includes recommendations of APIs based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to recommend upgrading APIs using feedback input into a machine learning model as taught by SACHDEV in the system executing the method of ABUELSAAD with the motivation to provide an upgrade recommendation for software.

Claim 19 (Currently Amended)
ABUELSAAD discloses the computer-implemented system as set forth in claim 18.
ABUELSAAD further discloses wherein the user information includes one or more of organizational data for the user, demographic data, application programming interface or artifact usage information, a user role for the user, user profile information, user activity data, user preferences, a current location of the user, or a current time at which a recommendation can be presented to the user (see abstract and ¶[0005]; usage information is matched to software components).

Claim 20 (Currently Amended)
ABUELSAAD discloses the computer-implemented system as set forth in claim 18.
ABUELSAAD further discloses wherein the application programming interface information includes one or more of an application programming interface category, an application programming interface description, application programming interface knowledge prerequisite information, application programming interface training prerequisite information, application programming interface functionality, application programming interface runtime requirements, application programming interface configuration information, or application programming interface permission requirements (see abstract and ¶[0005]; usage information is matched to software components.  See also ¶[0109; a determination is made as to whether there is a device that provides the required functions.  See also ¶[0007] and [0021]; a configuration agent).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0195297 A1 to ABUELSAAD et al. in view of US 2019/0179633 A1 to AGARWAL et al., US 2011/0264522 A1 to CHAN et al., and US 2017/0270432 A1 to SACHDEV et al.  as applied to claim 1 above, and further in view of US 2018/0075513 A1 to Bastide et al. (hereinafter ‘BASTIDE’).

Claim 11 (Currently Amended)
The combination of ABUELSAAD, AGARWAL, CHAN, and SACHDEV discloses the computer-implemented method as set forth in claim 1.
wherein determining one or more pattern matches comprises determining an application programming interface that matches a role of the user (see ¶[0022] and [0049]; the focus is on common user roles and behavior associated with those roles.  The software application recommendations are targeted to actions or roles).
ABUELSAAD discloses an analysis of usage patterns and upgrade recommendations based on recommendations provided in response to usage behavior patterns.  BASTIDE discloses software recommendations targeted to user groups based on actions or roles.  It would have been obvious to provide recommendations based on roles as taught by BASTIDE in the system executing the method of ABUELSAAD with the motivation to provide relevant recommendations to users.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624